Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The preliminary amendment filed on October 25, 2018 has been considered.

	Drawings

The drawings are objected to because block 10 (Fig. 1) is not descriptively labeled (see CFR 1.83(a)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Figures 9A-9C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 3, and 4 are objected to because of the following informalities:
Claims 1 and 4, “by control points of” (claim 1, lines 11-12; claim 4, line 13) should be deleted. The starting point (211) does not have control points (See Fig. 3).
Claim 3, “the same value” (line 3), “the parameter” (line 3), “the intersection” (line 3) lack antecedent basis. 
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an intermediate control point determiner (claim 4) and a baseline determiner (claim 4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1 and 4, the written description does not describe a peak detection/detector in sufficient detail. Instead, the peak detection/detector is shown as a black box 12 and the specification discloses that “[t]hese components are actually implemented by 15 hardware, such as a CPU and a memory of a computer, and software” (paragraph 0023, lines 3-4). However, e.g., an algorithm for the peak detection/detector is not disclosed. The specification discloses that “the detection of the peak may be performed in a conventional manner (for example, see Patent Literature 2)”. Patent Literature 2 is JP 2015-049136. JP 2015-049136 discloses a peak extraction method and program (Title, Abstract). However, the reference does not appear to discuss how the peak is detected prior to the peak extraction..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, “the intermediate control point is a point that is different from an intersection of the first reference line and the second reference line and has the same value of the parameter as the intersection” is indefinite because the claim recites features that are contradictory to each other.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim(s) 1 and 4 recite an abstract idea of “determining a first reference line that is a regression line obtained from data within a predetermined range including the starting point, a second reference line that is a regression line obtained from data within a predetermined range including the ending point, a third reference line that is a straight line connecting the starting point and the ending point, and one or more intermediate control points in a triangle defined by the first reference line, the second reference line and the third reference line” (Mathematical Concept), “creating a Bezier curve between the starting point and the ending point to determine the Bezier curve to be a baseline of the peak, the Bezier curve being determined by control points of the starting point, the one or more intermediate control points, and the ending point 
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. As discussed above, a peak detector for detecting a starting point and an ending point of a peak is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). An intermediate control point determiner and a baseline determiner are directed to a generic processor. The generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The additional elements are the peak detector and the determiners. As discussed above, a peak detector for detecting a starting point and an ending point of a peak is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). An intermediate control point determiner and a baseline determiner are directed to a generic processor. The generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.

Claims 2 and 3 are directed to an abstract idea (Mathematical Concept).
Thus, the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 6,076,047) in view of Lindbloom et al. (US 4,674,058).

Regarding claims 1 and 4, Ito et al. discloses a data processing method and device (Abstract, lines 1-7) comprising:


However, Ito et al. does not disclose 
	determining a first reference line that is a regression line obtained from data within a predetermined range including the starting point, a second reference line that is a regression line obtained from data within a predetermined range including the ending point, a third reference line that is a straight line connecting the starting point and the ending point, and one or more intermediate control points in a triangle defined by the first reference line, the second reference line and the third reference line; and
	creating a Bezier curve between the starting point and the ending point to 
determine the Bezier curve to be a baseline of the peak, the Bezier curve being determined by control points of the starting point, the one or more intermediate control points, and the ending point in order on a parameter axis.

Lindbloom et al. discloses
	determining a first reference line (left 38) that is a regression line obtained from data within a predetermined range including a starting point (left 22) (Fig. 10), a second reference line (right 38) that is a regression line obtained from data within a predetermined range including an ending point (right 22) (Fig. 10), a third reference line (42) that is a straight line connecting the starting point and the ending point (Fig. 10), 
	creating a Bezier curve (44) between the starting point and the ending point, the Bezier curve being determined by control points of the starting point (left 22, examiner interprets control points of the starting point as the starting point), the one or more intermediate control points (36), and the ending point (right 22) in order on a parameter axis (horizontal line, Fig. 10).

While Ito et al. as modified by Lindbloom et al. does not expressly disclose creating a Bezier curve (44) between the starting point and the ending point to determine the Bezier curve to be a baseline of the peak, Ito et al. discloses a need for a baseline like a natural or smooth curve (Abstract, line 8). Lindbloom et al. discloses Bzier curve for curve fitting applications, for closely approximating a figure (column 5, lines 15-22; Abstract, lines 9-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ito et al. as modified with generating a Bezier curve as disclosed by Lindbloom et al. for the purpose of representing a baseline of a peak of a curve.

Regarding claim 4, Ito et al. as modified by Lindbloom et al. does not expressly disclose an intermediate control point determiner and a baseline determiner, Lindbloom et al. discloses “a computer based system for providing a graphical representation of a two 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ito et al. as modified with an intermediate control point determiner and a baseline determiner as suggested by Lindbloom et al. for the purposes of determining an intermediate control point and determining a baseline.

Regarding claim 2, Ito et al. does not disclose the intermediate control point is an intersection of the first reference line and the second reference line. 

Lindbloom et al. discloses the intermediate control point is an intersection of the first reference line and the second reference line (Fig. 10). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ito et al. with the intermediate control point is an intersection of the first reference line and the second reference line as disclosed by Lindbloom et al. for the purpose of creating a Bezier curve.



Lindbloom et al. discloses an intermediate control point (36) is a point that is different from an intersection of the first reference line and the second reference line (Fig. 17) and has the same value of the parameter as the intersection (36 is on the same line 38 as the intersection, Fig. 17, Fig. 10) for modifying a Bezier curve (column 9, lines 5-8) to more accurately represent a form (column 9, lines 28-30).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ito et al. with an intermediate control point is a point that is different from an intersection of the first reference line and the second reference line as disclosed by Lindbloom et al. for the purpose of modifying a Bezier curve to more accurately represent a form.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soejima et al. (US 2010/0305893) discloses a baseline setting method (Title; Abstract).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 11, 2021